Title: To James Madison from Richard M. Johnson, [ca. 25 January 1817]
From: Johnson, Richard M.
To: Madison, James


        
          Sir,
          [ca. 25 January]
        
        The within letter relates to a Captive yet held as the Property of an indian; he is the only son of my near nieghbour, his Parents have long been amused with hopes of his being alive.
        I hope something may be done to liberate this young man from captivity. ⟨Wi⟩th g⟨rea⟩t respect your ob sert
        
          Rh: M: Johnson
        
      